DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trembly et al., US 20080114428, herein referred to as "Trembly", in view of Peyman, US 20200246179, herein referred to as "Peyman".
Regarding claim 1, Trembly discloses a method for controlled ablation of target tissue (Figure 1: thermal treatment system 100 and [0002] and Figure 4: method 400) comprising: activating an ablation ([0002] and Figure 4: step 410 and [0033]: “The practitioner may override automatic control of system 100 using user interface 132 to stop, start and adjust transmission of substantially constant electromagnetic energy 112 and/or pulsed electromagnetic energy 116.” And [0043]: “Once setup is verified, a generator, such as microwave or other electrical signal generator 308, produces a level of substantially constant electromagnetic energy 112 required for the intended thermal treatment.”) of hyperkeratotic tissue (Figure 1: tissue 108 and [0045]: “Different layers of tissue, e.g., the epidermis, dermis and subcutis of the skin” includes hyperkeratotic tissue and Figure 4: step 410) upon detecting a trigger input signal ([0043]: “Setup verification 306 may be a user-interactive operation that verifies the modality and assures that system 300 is correctly positioned or configured for the intended thermal treatment. Once setup is verified, a generator, such as microwave or other electrical signal generator 308, produces a level of substantially constant electromagnetic energy 112 required for the intended thermal treatment.” Wherein the trigger input signal is the completion of setup verification 306 in Figure 3 and Claim 5); detecting an acoustical signature due to the ablation of the tissue (Figure 1: acoustic sensor 102 and [0011]: “A sensor detects an acoustic pressure wave produced by the tissue in response to the pulsed component of the electromagnetic energy, and transmits a sensor signal representative of the acoustic pressure wave.” And [0034]); detecting a change in the acoustical signature due to the ablation of a material different than the hyperkeratotic tissue ([0045]: “Acoustic energy generated by thermal expansion of treated tissue in response to pulsed energy 116 is therefore variable according to the physical variables of target tissue 312.”); and ceasing the ablation upon detecting, by a signal processor (Figure 1: processor 118), the change in the acoustical signature ([0029]: “When a desired change in sensor signal 122 is detected, e.g., a reflected acoustic signal is detected, indicating thermal treatment at tissue boundary 123, processor 118 may automatically stop application of substantially constant and pulsed electromagnetic energy 112, 116.”). Trembly does not explicitly disclose a method wherein the ablation is laser ablation and the acoustical signature is a photo-acoustical signature.
However, Peyman teaches a method for controlled ablation of target tissue (Figure 1 and [0027]) wherein the ablation performed is laser ablation ([0025]: “use the laser energy to heat the accessible lesion” and [0027]: “the thermotherapy is done either internally or externally using a laser applied through a fiber optic, etc.”) and the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Trembly so that the ablation performed is laser ablation, as taught by Peyman, because lasers do not penetrate deep in the tissue which would increase safety during the procedure (Peyman [0032]). Further, the substitution of the ablation device for a laser ablation device is a substitution of one well known ablation device for another with the predictable result of causing ablation to tissue. The substitution of an ultrasound device to detect sound waves caused by ablation to an ultrasound device to detect sound waves caused by laser ablation would result in still just detecting sound waves as a direct result of tissue being ablated (MPEP Section 2143 I. (B)). It would also have been obvious to modify the method disclosed by Trembly so that the acoustical signature is a photo-acoustical signature, as taught by Peyman, because a photo-acoustical signature can be used to create an image of the target tissue (Peyman [0052]), which can be used to further differentiate between types of tissue ([0132]).
Regarding claim 9, Trembly discloses a non-transitory computer readable medium (Figure 1: memory 124) comprising computer executable instructions ([0032]: “Processor 118 translates the entered values to corresponding sensor signal strengths and/or acceptable levels of substantially constant and pulsed electromagnetic energy 112, 116 applied by applicator 106, e.g., using information and algorithms in memory 124.”) which when executed by a computer system (Figure 1: processor 118) cause the computer to perform ([0032]) the method for controlled ablation of target tissue (Figure 1: thermal treatment system 100 and [0002] and Figure 4: method 400)), the method comprising: activating an ablation ([0002] and Figure 4: step 410 and [0033]: “The practitioner may override automatic control of system 100 using user interface 132 to stop, start and adjust transmission of substantially constant electromagnetic energy 112 and/or pulsed electromagnetic energy 116.” And [0043]: “Once setup is verified, a generator, such as microwave or other electrical signal generator 308, produces a level of substantially constant electromagnetic energy 112 required for the intended thermal treatment.”) of hyperkeratotic tissue (Figure 1: tissue 108 and [0045]: “Different layers of tissue, e.g., the epidermis, dermis and subcutis of the skin” includes hyperkeratotic tissue and Figure 4: step 410) upon detecting a trigger input signal ([0043]: “Setup verification 306 may be a user-interactive operation that verifies the modality and assures that system 300 is correctly positioned or configured for the intended thermal treatment. Once setup is verified, a generator, such as microwave or other electrical signal generator 308, produces a level of substantially constant electromagnetic energy 112 required for the intended thermal treatment.” Wherein the trigger input signal is the completion of setup verification 306 in Figure 3 and Claim 5); detecting an acoustical signature due to the ablation of the tissue (Figure 1: acoustic sensor 102 and [0011]: “A sensor detects an acoustic pressure wave produced by the tissue in response to the pulsed component of the electromagnetic energy, and transmits a sensor signal representative of the acoustic pressure wave.” And [0034]); detecting a change in the acoustical signature due to the ablation of a material different than the hyperkeratotic tissue ([0045]: “Acoustic energy generated by thermal expansion of treated tissue in response to pulsed energy 116 is therefore variable according to the physical variables of target tissue 312.”); and ceasing the ablation upon detecting, by a signal processor (Figure 1: processor 118), the change in the acoustical signature ([0029]: “When a desired change in sensor signal 122 is detected, e.g., a reflected acoustic signal is detected, indicating thermal treatment at tissue boundary 123, processor 118 may automatically stop application of substantially constant and pulsed electromagnetic energy 112, 116.”). Trembly does not explicitly disclose a method wherein the ablation is laser ablation and the acoustical signature is a photo-acoustical signature.
However, Peyman teaches a method for controlled ablation of target tissue (Figure 1 and [0027]) wherein the ablation performed is laser ablation ([0025]: “use the laser energy to heat the accessible lesion” and [0027]: “the thermotherapy is done either internally or externally using a laser applied through a fiber optic, etc.”) and the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Trembly so that the ablation performed is laser ablation, as taught by Peyman, because lasers do not penetrate deep in the tissue which would increase safety during the procedure (Peyman [0032]). Further, the substitution of the ablation device for a laser ablation device is a substitution of one well known ablation device for another with the predictable result of causing ablation to tissue. The substitution of an ultrasound device to detect sound waves caused by ablation to an ultrasound device to detect sound waves caused by laser ablation would result in still just detecting sound waves as a direct result of tissue being ablated (MPEP Section 2143 I. (B)). It would also have been obvious to modify the method disclosed by Trembly so that the acoustical signature is a photo-acoustical signature, as taught by Peyman, because a photo-acoustical signature can be used to create an image of the target tissue (Peyman [0052]), which can be used to further differentiate between types of tissue ([0132]).
Regarding claims 2 and 10, Trembly in view of Peyman discloses the method of claim 1 and the computer readable medium of claim 9, respectively, and Trembly further discloses a method and computer readable medium wherein the acoustical signature is captured by a microphone ([0035]-[0036]). Trembly does not explicitly disclose a method and computer readable medium wherein the acoustical signature is a photo-acoustical signature.
However, Peyman teaches a method and computer readable medium comprising computer executable instructions for controlled ablation of target tissue (Figure 1 and [0027]) wherein the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and computer readable medium disclosed by Trembly so that the acoustical signature is a photo-acoustical signature, as taught by Peyman, because a photo-acoustical signature can be used to create an image of the target tissue (Peyman [0052]), which can be used to further differentiate between types of tissue ([0132]).
Regarding claims 7 and 15, Trembly in view of Peyman discloses the method of claim 1 and the computer readable medium of claim 9, respectively, and Trembly further discloses a method and computer readable medium wherein the ablation remains engaged while the hyperkeratotic tissue (Figure 1: tissue 108 and [0045]: “Different layers of tissue, e.g., the epidermis, dermis and subcutis of the skin” includes hyperkeratotic tissue) is being ablated ([0002]) and disengages upon determining that the hyperkeratotic tissue has been removed ([0029]).
Regarding claim 8, Trembly in view of Peyman discloses the method of claim 7, and Trembly further discloses a method wherein the determination that the hyperkeratotic tissue has been removed ([0029]) is based on a decrease in an acoustical signature associated with an unveiling of moist viable tissue ([0045]) or saline solution.
Trembly does not explicitly disclose a method wherein the ablation is laser ablation and the acoustical signature is a photo-acoustical signature.
However, Peyman teaches a method for controlled ablation of target tissue (Figure 1 and [0027]) wherein the ablation performed is laser ablation ([0025]: “use the laser energy to heat the accessible lesion” and [0027]: “the thermotherapy is done either internally or externally using a laser applied through a fiber optic, etc.”) and the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Trembly so that the ablation performed is laser ablation, as taught by Peyman, because lasers do not penetrate deep in the tissue which would increase safety during the procedure (Peyman [0032]). It would also have been obvious to modify the method disclosed by Trembly so that the acoustical signature is a photo-acoustical signature, as taught by Peyman, because a photo-acoustical signature can be used to create an image of the target tissue (Peyman [0052]), which can be used to further differentiate between types of tissue ([0132]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trembly in view of Peyman, further in view of Bende et al., US 6694173, herein referred to as "Bende".
Regarding claims 3 and 11, Trembly in view of Peyman discloses the method of claim 2 and the computer readable medium of claim 10, respectively, but do not disclose a method and a computer readable medium comprising generating, by a preamplifier, an amplified version of the photo-acoustical signature captured by the microphone; and adjusting a gain of the preamplifier based on a first feedback response generated by the signal processor.
However, Bende teaches a method (Figure 1: non-contact system 10) and a computer readable medium (Figure 1: readout device 19 and microprocessor 24) comprising generating, by a preamplifier (Figure 1: amplifier 26 and Figure 3), an amplified version of the photo-acoustical signature (Col. 10, lines 40-44) captured by the microphone (Col. 7, lines 48-51); and adjusting a gain of the preamplifier based on a first feedback response (Col. 7, lines 51-53) generated by the signal processor (Figure 1: microprocessor 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and computer readable medium disclosed by Trembly so that a preamplifier generates an amplified version of the photo-acoustical signature captured by the microphone and adjusts the gain of the preamplifier, as taught by Bende, so that very similar materials can be distinguished (Bende Col. 10, line 45 – Col. 11, line 6). Further, this is a very common control structure which when substituted would have the predictable result of increasing the discernment ability of the method (MPEP Section 2143 I. (B)).

Claims 4-6, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trembly in view of Peyman, further in view of Li et al., US 20210169559, herein referred to as "Li".
Regarding claims 4 and 12, Trembly in view of Peyman discloses the method of claim 2 and the computer readable medium of claim 10, respectively, and Peyman discloses a method and a computer readable medium wherein the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]). Trembly in view of Peyman does not disclose a method and a computer readable medium further comprising conditioning, by a high pass filter, the photo- acoustical signature.
However, Li teaches a method ([0046]) and a computer readable medium ([0042]) comprising conditioning, by a high pass filter ([0049]: “The one or more filters 22 can include low-pass filters, high-pass filters, band-pass filters, and combinations thereof.”), the acoustical signature ([0059] and Claim 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and computer readable medium disclosed by Trembly so that a high pass filter conditions the acoustical signature, as taught by Li, to remove noise components of the signal (Li [0075]).
Regarding claims 5 and 13, Trembly in view of Peyman discloses the method of claim 2 and the computer readable medium of claim 10, respectively, and Peyman discloses a method and a computer readable medium wherein the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]). Trembly in view of Peyman does not disclose a method and a computer readable medium comprising rejecting ambient noise captured by the microphone by using a laser active input signal, which the signal processor correlates with the photo-acoustical signature.
However, Li teaches a method ([0046]) and a computer readable medium ([0042]) comprising rejecting ambient noise captured by the microphone by using a laser active input signal (0061]: “In some embodiments, the measurement and recording phase of a method of the present invention may be divided into an initial measurement window and an active measurement portion… The overall probability density curve serves to characterize random background noise in the system, and the standard deviation can be used to calculate a threshold above which the system can determine with statistical certainty that a future measured signal is outside the background noise range.”), which the signal processor ([0043]: “It is further understood that elements of the present invention may be executed on any acceptable computing platform, including but not limited to a server, a cloud instance, a workstation, a thin client, a mobile device, an embedded microcontroller, a television, or any other suitable computing device known in the art.”) correlates with the acoustical signature ([0076]: “Therefore, a change detection method is applied to the acoustic signal to identify the start of the explosive boiling stage in each test.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and computer readable medium disclosed by Trembly so that ambient noise captured by the microphone is rejected using a laser active input signal, as taught by Li, in order to accurately analyze the acoustical signature (Li [0075]).
Regarding claims 6 and 14, Trembly in view of Peyman discloses the method of claim 1 and the computer readable medium of claim 14, respectively, and Peyman discloses a method and a computer readable medium wherein the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]). Trembly in view of Peyman does not disclose a method and a computer readable medium comprising comparing, by a comparator, the photo-acoustical signature to a second feedback response generated by the signal processor, wherein the second feedback response is a threshold, and wherein the detection of the photo-acoustical signature due to the laser ablation of the hyperkeratotic tissue is based on the comparison.
However, Li teaches a method ([0046]) and a computer readable medium ([0042]) comprising comparing, by a comparator, the acoustical signature to a second feedback response generated by the signal processor ([0043]: “It is further understood that elements of the present invention may be executed on any acceptable computing platform, including but not limited to a server, a cloud instance, a workstation, a thin client, a mobile device, an embedded microcontroller, a television, or any other suitable computing device known in the art.”), wherein the second feedback response is a threshold ([0010]: “measuring a magnitude of an acoustic signal while applying energy to the tissue with the electrosurgery device, comparing the magnitude of the acoustic signal to a threshold”), and wherein the detection of the acoustical signature due to the laser ablation of the hyperkeratotic tissue is based on the comparison (Figures 19A-19B: these figures show the acoustical signature filtered based on whether it is above the threshold or not, which is a way to detect the acoustical signature when it is above a threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and computer readable medium disclosed by Trembly to include the comparator and the threshold, as taught by Li, so that the device does not stop ablation too early due to noise (Li [0061]-[0062]). 
Regarding claim 16, Trembly in view of Peyman and Li discloses the computer readable medium of claim 14, and Trembly further discloses a computer readable medium (Figure 1: memory 124) wherein the determination that the hyperkeratotic tissue has been removed ([0029]) is based on a decrease in an acoustical signature associated with an unveiling of moist viable tissue ([0045]) or saline solution.
Trembly does not explicitly disclose a method wherein the ablation is laser ablation and the acoustical signature is a photo-acoustical signature.
However, Peyman teaches a method for controlled ablation of target tissue (Figure 1 and [0027]) wherein the ablation performed is laser ablation ([0025]: “use the laser energy to heat the accessible lesion” and [0027]: “the thermotherapy is done either internally or externally using a laser applied through a fiber optic, etc.”) and the acoustical signature is a photo-acoustical signature (Figure 1: photoacoustic receiver 38 and [0023] and [0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Trembly so that the ablation performed is laser ablation, as taught by Peyman, because lasers do not penetrate deep in the tissue which would increase safety during the procedure (Peyman [0032]). It would also have been obvious to modify the method disclosed by Trembly so that the acoustical signature is a photo-acoustical signature, as taught by Peyman, because a photo-acoustical signature can be used to create an image of the target tissue (Peyman [0052]), which can be used to further differentiate between types of tissue ([0132]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794